Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species 
Species I: Fig. 1-2
Species II: Fig. 23
Species III: Fig. 24
Species IV: Fig. 25
The species are independent or distinct because Species I: Fig. 1-2 describes a coil component with the center coil C0 and the side coil (C1, C2) are same with each other in y-direction the diameter , the line length of each coil pattern does not change, and the center coil C0 is positioned at the power receiving surface 3 side, and the first and second side coils C1 and C2 are positioned at the magnetic sheet 2 side;  Species II: Fig. 23 describes a coil component with the center coil C0 and the side coil (C1, C2) are different with each other in the y-direction diameter (in that y-direction sizes CW1 y and CW2 y of the first and second side coils C1 and C2 are larger than a y-direction size CW0 y of the center coil C0 and that y-direction sizes D1 y and D2 y of the inner diameter areas 71 and 72 of the first and second side coils C1 and C2 are larger than a y-direction size D0 y of the inner diameter area 70 of the center coil C0); Species III, Fig. 24 describes a coil component with the line length of each coil pattern changes depending on the distance from the magnetic sheet;  Species IV, Fig. 25 describes a coil components with the center coil C0 is positioned at the magnetic sheet 2 side, and the first and second side coils C1 and C2 are positioned at the power receiving surface 3 side.
In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
• the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
• the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
• the species or groupings of patentably indistinct species require a different field of
search (e.g., searching different classes/subclasses or electronic resources, or
employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Applicant’s attorney Tomoki Tanika (Reg. 60, 453) on 11/22/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/            Primary Examiner, Art Unit 2836